UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                             YOB, KRAUSS, and BURTON
                              Appellate Military Judges

                          UNITED STATES, Appellee
                                       v.
                         Specialist CRAIG V. RANKINS
                         United States Army, Appellant

                                  ARMY 20100494

                Headquarters, 3d Infantry Division and Fort Stewart
                          Tara A. Osborn, Military Judge
             Lieutenant Colonel Shane E. Bartee, Staff Judge Advocate


For Appellant: Mr. William E. Cassara, Esquire (argued); Captain A. Jason Nef, JA;
Mr. William E. Cassara (on brief); Captain Robert A. Feldmeier.

For Appellee: Captain Steve T. Nam, JA (argued); Lieutenant Colonel Amber J.
Roach, JA; Captain Steve T. Nam, JA (on brief); Major Robert A. Rodrigues.


                                   16 October 2012

                             -----------------------------------
                              SUMMARY DISPOSITION
                             -----------------------------------

YOB, Senior Judge:

       Pursuant to his plea, a military judge, sitting as a general court-martial,
convicted appellant of violating a lawful general order in violation of Article 92,
Uniform Code of Military Justice, 10 U.S.C. § 892 (2006) [hereinafter UCMJ].
Contrary to his plea, the military judge convicted appellant of “knowingly and
wrongfully possess[ing] eleven (11) images of child pornography, which conduct
was prejudicial to good order and discipline in the Armed Forces and was of a nature
to bring discredit upon the Armed Forces,” in violation of Article 134, UCMJ, 10
U.S.C. § 934 (2006). The military judge sentenced appellant to a bad-conduct
discharge, confinement for nineteen months, and reduction to the grade of E-1. The
convening authority approved confinement for thirteen months and otherwise
approved the remainder of the adjudged sentence.

      Appellant’s case is now before this court for review under Article 66, UCMJ.
Appellant raises three assignments of error. After considering the record of trial,
RANKINS—ARMY 20100494

appellant’s assignments of error, the government’s answer, and oral argument, we
find that appellant is not entitled to relief.

      In his first assignment of error, appellant alleges that the military judge erred
by not suppressing the evidence seized from appellant’s computer. In essence,
appellant argues that Specialist (SPC) TM and Sergeant (SGT) MS were acting as
government agents when they viewed files on appellant’s computer in contravention
of appellant’s reasonable expectation of privacy.

       On 25 September 2008, appellant brought his personal laptop computer to his
place of duty, the “fuel standby shack” on Forward Operating Base (FOB) Iskan,
Iraq. Appellant’s duties at that location included standing by to issue fuel to those
who might need it. Around 1200 that day, SPC TM temporarily relieved appellant,
and appellant left the shack to update his Servicemembers Group Life Insurance
(SGLI) form. When appellant left, his computer was open and running in plain
view. Specialist TM sat down at the desk with appellant’s laptop computer and saw
it was playing a “Japanimation video.” After “roughly five minutes,” SPC TM
closed the “Japanimation video” to look for something else to play on appellant’s
computer. Specialist TM clicked on a folder titled “recently changed” in order to
find a movie to play. Instead, SPC TM viewed “thumbnail images of child
pornography” and saw film titles that indicated the files contained child
pornography.

       Specialist TM testified that it was common for soldiers to use another’s
computer to watch movies. This was done to help pass the time during a standard
twelve hour shift at the fuel shack. Specialist TM’s squad leader, SGT MS, entered
the fuel shack that day minutes after SPC TM found the images on appellant’s
computer. When SGT MS entered the shack, SPC TM showed him what he had
found on appellant’s computer.

       For purposes of the Fourth Amendment, a “search” constitutes “a government
intrusion into an individual’s reasonable expectation of privacy.” United States v.
Daniels, 60 M.J. 69, 71 (C.A.A.F. 2004) (citations omitted). To determine if
appellant had a reasonable expectation of privacy in his computer files under the
circumstances, we must ask “first, whether the individual by his conduct has
exhibited an actual (subjective) expectation of privacy and, second, [whether] the
expectation [is] one that society is prepared to recognize as reasonable.” Id.
(quoting Katz v. United States, 389 U.S. 347, 361 (1967)) (alterations in original and
internal quotation marks omitted).

       First, appellant never prohibited SPC TM from using his computer or
otherwise took measures to restrict the use of his computer by another fellow
soldier. While the computer may have had a password protection feature, appellant
did not activate this feature prior to leaving the shack. In fact, he did not turn his



                                           2
RANKINS—ARMY 20100494

computer off, carry his computer with him, or take any other steps to prevent third-
party use of his computer prior to leaving the fuel shack. Thus, appellant’s conduct
did not subjectively exhibit any actual expectation of privacy. See United States v.
Barrows, 481 F.3d 1246, 1248–49 (10th Cir. 2007) (finding appellant’s “failure to
password protect his computer, turn it off, or take any other steps to prevent third-
party use” indicative of a lack of a subjective expectation of privacy).

       Second, appellant’s failure to take affirmative measures to limit a fellow
soldier’s access to his computer in an area readily accessible by others makes any
expectation unreasonable. See id. at 1249 (stating “[t]hose who bring personal
material into public spaces, making no effort to shield that material from public
view, cannot reasonably expect their personal materials to remain private”); United
States v. Radar, 65 M.J. 30, 34 (C.A.A.F. 2007) (recognizing that “[i]n the personal
computer context, courts examine whether the relevant files were password-
protected or whether the defendant otherwise manifested an intention to restrict
third-party access”) (citations omitted); United States v. Springer, 58 M.J. 164, 168–
69 (C.A.A.F. 2003) (finding no reasonable expectation of privacy in the address
information on the outside of a letter or the contents of information visible through
an envelope because appellant knowingly exposed the envelope and contents to the
public view). Thus, appellant’s first assignment of error is without merit.

       In his second assignment of error, appellant alleges that the military judge
erred by not suppressing appellant’s statement to Special Agent (SA) MH of the U.S.
Army Criminal Investigative Division Command (USACIDC). Specifically,
appellant argues that his statement to SA MH was involuntary because SA MH used
psychological coercion. We look to the totality of the circumstances in assessing
whether appellant’s “will was overborne and his capacity for self-determination was
critically impaired.” United States v. Chatfield, 67 M.J. 432, 439 (C.A.A.F. 2009)
(quoting United States v. Bubonics, 45 M.J. 93, 95 (C.A.A.F. 1996)). In making this
assessment, we consider “both the characteristics of the accused and the details of
the interrogation.” Id. (citations omitted).

       We find appellant’s second assignment of error to be without merit in light of
appellant’s age (28), education (high school graduate), military experience (over
five years), intelligence (103 GT score), the short length of the interrogation (less
than 3 hours), the lack of any physical punishment such as food or sleep deprivation,
law enforcement’s proper advisal of appellant’s right to silence and to an attorney,
and the lack of any overbearing law enforcement tactics in this case. While SA MH
did lie to appellant about how the images were discovered and did introduce the
“merely curious” possession theory to appellant, lies or suggestions are “only a
factor in the equation; they are not of themselves determinative of involuntariness.”
United States v. Freeman, 65 M.J. 451, 455 (C.A.A.F. 2008). Here, all of the facts
indicate that appellant made a voluntary statement to SA MH.




                                          3
RANKINS—ARMY 20100494

       In his third assignment of error, appellant argues that the evidence is legally
and factually insufficient to support the finding of guilty for knowingly and
wrongfully possessing child pornography images. We disagree. First, appellant
admitted to SA MH that he “did possess child pornography” and recognized in
August 2008 that the images depicted in files on his computer constituted child
pornography. He admitted he moved these files into a separate folder on his
computer. While appellant stated he intended to delete the images in this separate
folder at a later time, he admitted he maintained them for at least a month and that
the images of child pornography could still be found on his computer despite the fact
he eventually deleted the folder.

       Second, the government called SA BM, an expert in the field of computer
forensic examinations. Special Agent BM found child pornography images in a
folder titled “original images,” which is hidden from the user under the normal,
default computer settings. An image goes into the “original images” folder only
after the user edits the original condition of a file. Thus, the “original images”
hidden folder only contains copies of images in their original, unedited version, and
SA BM testified that the images in the “original images” folder were created on 28
August 2008. Moreover, SA BM testified even if a user deletes an image, it will
remain in the unallocated space of the computer until it is overridden by other files.
Thus, SA BM expected to find images in the unallocated space of appellant’s
computer. However, SA BM did not find a single image (child pornography or
otherwise) in the unallocated space of appellant’s computer. This led SA BM “to
conclude that more than likely an application of some sort had been run to wipe the
unallocated space, to render files unrecoverable that were perhaps resident in [the]
unallocated space.”

       Appellant’s statement and SA BM’s testimony regarding his forensic
examination of appellant’s computer provide ample support for the finding that
appellant knowingly possessed images of child pornography. Appellant admitted to
possessing child pornography, edited images of child pornography, and then took
steps to delete the images from the unallocated space of his computer. See United
States v. Bass, 411 F.3d 1198, 1202 (10th Cir. 2005) (finding that appellant
knowingly possessed child pornography because he attempted to use software
programs to remove the images from the computer in question). As such, appellant’s
third assignment of error is without merit.

                                   CONCLUSION

      On consideration of the entire record, we hold the findings of guilty and the
sentence as approved by the convening authority to be correct in law and fact.
Accordingly, the findings of guilty and the sentence are AFFIRMED.

      Judge KRAUSS and Judge BURTON concur.



                                           4
RANKINS—ARMY 20100494

                         FORTHE
                        FOR  THE COURT:
                                COURT:




                        MALCOLM
                         MALCOLM     H. H.
                                        SQUIRES, JR. JR.
                                           SQUIRES,
                        Clerk
                         Clerkof of
                                 Court
                                    Court




                            5